NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        OCT 30 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

JIMMY D. BIZZELL,                               No. 16-36031

                Plaintiff-Appellant,            D.C. No. 2:16-cv-00401-JLR

 v.
                                                MEMORANDUM*
KING COUNTY DEPARTMENT OF
ADULT AND JUVENILE DETENTION,
AKA RJC, Maleng Regional Justice Center,

                Defendant-Appellee.

                   Appeal from the United States District Court
                      for the Western District of Washington
                    James L. Robart, District Judge, Presiding

                           Submitted October 23, 2017**

Before:      LEAVY, WATFORD, and FRIEDLAND, Circuit Judges.

      Jimmy D. Bizzell, a former pretrial detainee, appeals pro se from the district

court’s judgment dismissing for failure to exhaust administrative remedies his 42

U.S.C. § 1983 action arising from his inability to access religious services, meals,



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
and head coverings. We have jurisdiction under 28 U.S.C. § 1291. We review de

novo. Albino v. Baca, 747 F.3d 1162, 1168-71 (summary judgment is proper

procedural vehicle for determining exhaustion). We affirm.

      Summary judgment was proper because Bizzell failed to raise a genuine

dispute of material fact as to whether he properly exhausted administrative

remedies or whether administrative remedies were effectively unavailable to him.

See Ross v. Blake, 136 S. Ct. 1850, 1858-60 (2016) (describing limited

circumstances under which administrative remedies are deemed unavailable);

Woodford v. Ngo, 548 U.S. 81, 85, 93-95 (2006) (holding that proper exhaustion is

mandatory); see also Lira v. Herrera, 427 F.3d 1164, 1170 (9th Cir. 2005) (“[A]

district court must dismiss a case without prejudice when there is no presuit

exhaustion, even if there is exhaustion while suit is pending.” (citation and internal

quotation marks omitted)).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.




                                          2                                     16-36031